DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Roby (Reg# 68,826) on 06/10/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for detecting abnormal passenger behavior in a vehicle, the method comprising: 
receiving, with a processing system, a first image frame of at least one passenger in a cabin of the vehicle from an image sensor; 
determining, with the processing system, based on the first image frame, a first numerical vector representing a pose and a motion of the at least one passenger in the first image frame; and 
detecting, with the processing system, based on the first numerical vector, abnormal passenger behavior in the first image frame using a mixture model having a plurality of cluster components representing normal passenger behaviors; 
wherein the detecting abnormal passenger behavior further comprises:
comparing, with the processing system, a first posterior density with a predetermined threshold; and 
detecting the abnormal passenger behavior in the first image frame in response to the first posterior density being less than the predetermined threshold.

4. (Currently Amended) The method of claim 2, the determining the first numerical vector further comprising: 
determining, with the processing system, for each respective key point of the respective plurality of key points for each of the at least one passenger, an optical flow vector indicating a motion of the respective key point in the first image frame with respect to at least one previous image frame.

6. (Currently Amended) The method of claim 4, the determining the first numerical vector further comprising: 
sorting, with the processing system, each respective key point of the respective plurality of key points for each of the at least one passenger into a respective cell of a two- dimensional grid of cells based on the coordinate pair of the respective key point, where each respective cell of the grid corresponds to a range of coordinates within the first image frame; 
sorting, with the processing system, each respective key point sorted into each respective cell of the grid into a respective bin of a respective histogram for each of the at least one passenger based on an optical flow angle of the optical flow vector of the respective key point, where each bin of the respective histogram for each of the at least one passenger corresponds to a range of optical flow angles; 
determining, with the processing system, a numerical value for each respective bin of the respective histogram for each of the at least one passenger as a sum of optical flow magnitudes for the optical flow vectors of each key point sorted into the respective bin; and 
 respective bin of the respective histogram for each of the at least one passenger.

8. (Currently Amended) The method of claim 1, the detecting abnormal passenger behavior further comprising: 
determining, with the processing system, for each respective cluster component of the plurality of cluster components of the mixture model, a posterior probability that the first numerical vector belongs to the respective cluster component; and 
classifying, with the processing system, the first image frame as belonging to a first cluster component of the plurality of cluster components of the mixture model having a highest posterior probability.

9. (Currently Amended) The method of claim 8, the detecting abnormal passenger behavior further comprising: 
determining, with the processing system,[[ a]] the first posterior density based on the first numerical vector and the first cluster component of the plurality of cluster components of the mixture model.

10. (Canceled)

11. (Currently Amended) The method according to claim 9, the detecting abnormal passenger behavior further comprising: 
determining, with the processing system, an average posterior density over multiple image frames including the first image frame and at least one previous image frame; 
comparing, with the processing system, the average posterior density with[[ a]] the predetermined threshold; and 


15. (Currently Amended) A system for detecting abnormal passenger behavior in a vehicle, the system comprising: 
an image sensor configured to generate and output image frames of at least one passenger in a cabin of the vehicle; 
a processing system operably connected to the image sensor and including at least one processor, the processing system configured to: 
receive a first image frame of at least one passenger in a cabin of the vehicle from[[ an]] the image sensor; 
determine, based on the first image frame, a first numerical vector representing a pose and a motion of the at least one passenger in the first image frame; and 
detect, based on the first numerical vector, abnormal passenger behavior in the first image frame using a mixture model having a plurality of cluster components representing normal passenger behaviors;
wherein the processing system is further configured to, in the detection of the abnormal passenger behavior: 
determine an average posterior density over multiple image frames including the first image frame and at least one previous image frame; 
compare the average posterior density with a predetermined threshold; and 
detect the abnormal passenger behavior in the first image frame in response to the average posterior density being less than the predetermined threshold.


determine a respective plurality of key points for each of the at least one passenger, each key point including a coordinate pair corresponding to a position of a respective joint or body part of the at least one passenger within the first image frame; and 
determine for each respective key point of the respective plurality of key points for each of the at least one passenger, an optical flow vector indicating a motion of the respective key point in the first image frame with respect to at least one previous image frame.

17. (Currently Amended) The system of claim 16, the processing system further configured to, in the determination of the first numerical vector: 
sort each respective key point of the respective plurality of key points for each of the at least one passenger into a respective cell of a two-dimensional grid of cells based on the coordinate pair of the respective key point, where each respective cell of the grid corresponds to a range of coordinates within the first image frame; 
sort each respective key point sorted into each respective cell of the grid into a respective bin of a respective histogram for each of the at least one passenger based on an optical flow angle of the optical flow vector of the respective key point, where each bin of the respective histogram for each of the at least one passenger corresponds to a range of optical flow angles; 
determine a numerical value for each respective bin of the respective histogram for each of the at least one passenger as a sum of optical flow magnitudes for the optical flow vectors of each key point sorted into the respective bin; and 
form the first numerical vector with the numerical value for each respective bin of the respective histogram for each of the at least one passenger.


determine, for each respective cluster component of the plurality of cluster components of the mixture model, a posterior probability that the first numerical vector belongs to the respective cluster component; 
classify the first image frame as belonging to a first cluster component of the plurality of cluster components of the mixture model having a highest posterior probability; and 
determine a first posterior density based on the first numerical vector and the first cluster component of the plurality of cluster components of the mixture model.

19. (Canceled)

Allowable Subject Matter
Claims 1-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 15, prior art Sakai (US 2020/0172036) discloses the concept of detecting abnormal passenger behavior of a passenger in a cabin of a vehicle, however, it does not disclose using a mixture model having a plurality of cluster components representing normal passenger behaviors nor does it disclose comparing a posterior density with a predetermined threshold and detecting the abnormal behavior in response to the posterior density being less than the predetermined threshold.  Prior art Krishna Rao et al. (US 2016/0189371) discloses receiving an image of a person from an image sensor, determining a vector representing a pose and motion of the person in the image, and detecting abnormal behavior using a mixture model by comparing the mixture model with a stored mixture model, however, that is not the same as comparing a posterior density with a predetermined threshold and detecting the abnormal behavior 
With regards to claims 2-9 and 11-14, they are dependent on allowed claim 1.
With regards to claims 16-18 and 20, they are dependent on allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662